In a negligence action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Queens County (Di Tucci, J.), entered March 13, 1989, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $50,000.
Ordered that the judgment is affirmed, with costs.
We find unpersuasive the defendant’s contention that the plaintiff failed to make out a prima facie case of liability against it. The standard to be applied in determining if a prima facie case has been made out is "whether there was any rational basis on which a jury could have found for plaintiffs, the plaintiffs being entitled to every favorable inference which could reasonably be drawn from the evidence submitted by them” (Rhabb v New York City Hous. Auth., 41 NY2d 200, 202). Based on our review of the record, we find that there was sufficient proof for a jury to conclude that the defect complained of existed for such a period of time that knowledge of it should have been acquired by the defendant with the exercise of reasonable care. Thus, the jury could find that the defendant possessed constructive notice of a defective condition which was a proximate cause of the accident (see, Batton v Elghanayan, 43 NY2d 898).
We have examined the defendant’s remaining claims of error and find them to be either without merit or harmless under the circumstances presented. Lawrence, J. P., Kooper, Sullivan and Rosenblatt, JJ., concur.